Williams, O. J.
The question is not free from doubt or difficulty. Oregon is generally supposed to be a part of the Indian country named in the act of Congress of June 30th, 1831; but such is not the ease.
Great Britain and the United States made a treaty in 1818, by which the northern boundary of the latter was extended west on the 19th parallel of north latitude to the Stony Mountains ; and the territory beyond this was described as country to be held in the joint occupation of the two powers.
The Eocky Mountains then was the western boundary of the United States for legislative purposes, and so continued until 1816. The act of 1831 shows in terms, that it was intended as a country over which the general government had absolute and exclusive jurisdiction. Congress, by express enactment in 1850, extended said act to this territory, for the reason, as must be supposed, that it was not in force here before that time. The act of 1831 then has no vitality here, because Oregon is Indian country, but by virtue of the act of 1850, which gives it effect here so far as its provisions may be applicable. Is that provision prohibiting the sale of liquor to the Indians applicable ? Yery much of the act of 1831 is clearly unsuited to the present condition of the country. All which tends to prevent immigration, the free occupation and use of the country by whites, must be considered as repealed. Whatever militates against the true interests of a white population is inapplicable. Eeference can be made to no law which, in express words, or by implication, repeals the provision in question; and no good reason can be assigned why it should not be held applicable to our condition. *28If required in a country wholly inhabited by Indians, how much greater the necessity for its enforcement here, where defenceless white persons, women and children, are exposed to the violence of drunken savages.
Selling liquor to Indians is not necessary to the welfare or prosperity of the people here; on the contrary, such a prohibition is a blessing to the Indians, and highly promotive to the safety, peace and good order of the whole community.
Motion overruled.